Citation Nr: 0907161	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  06-13 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for right knee 
degenerative joint disease. 

2.  Entitlement to service connection for left knee 
degenerative joint disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1970.  Service personnel records in the Veteran's 
claims file verify his status as a combat Veteran, 
specifically his receipt of the Combat Infantryman Badge 
(CIB).  See 38 U.S.C.A. § 1154(b) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the Veteran's claims 
of entitlement to service connection for right and left knee 
degenerative joint disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The Veteran contends that he currently suffers from right and 
left knee degenerative joint disease as a result of his 
active military service, including an in-service injury after 
jumping from a bridge.  Considering the claims in light of 
the above-noted legal authority, the Board finds that the 
weight of the evidence is against the claims.

Service treatment records and the Veteran's December 1969 
separation examination report are silent for any knee 
injuries during service.  However, the Veteran's September 
1967 entrance exam reports that the Veteran was suggested 
surgery on his right knee before active service.  The 
entrance examiner evaluated the knee and found the knee to 
have stable collateral ligaments bilateral, intact cruciate 
ligament, negative McMurry's and no crepitus. 

Private treatment records from Open MRI of Marshall dated 
December 2003 report the Veteran underwent MRI examinations 
of both knees.  The Veteran was diagnosed with small partial 
tears and tendinopathy at the insertion of the quadriceps 
tendon on the left patella, a strain and/or low grade tear of 
the right medial patellar retinaculum, and minimal joint 
effusion of the right knee.  The physician also noted a small 
tear of the body of the posterior horn of the left and right 
medial meniscus, mild chronic osteoarthritic changes in both 
knees, and that all major ligaments at the both knees are 
intact.  The private physician did not give an opinion as to 
the etiology of the Veteran's condition.  

The Veteran was then given a VA joints examination in June 
2004.  The VA examination report states the Veteran was 
diagnosed with degenerative joint disease of the right knee 
with moderate loss of function due to a tear in the medial 
meniscus and osteoarthritis.  The physician also diagnosed 
degenerative joint disease of the left knee with mild loss of 
function due to pain and a tear in the medial meniscus.  The 
VA physician added that both knee joints were stable, but did 
not give an opinion as to the etiology of the Veteran's 
condition.  

In January 2005, the Veteran submitted a notarized buddy 
statement from his former Sergeant in Vietnam in Charlie 
Company, 3rd/187th 101st Airborne, stating that the last time 
the Sergeant had seen the Veteran, the Veteran had injured 
both of his knees and was being sent on temporary duty (TDY) 
to Camp Evans. 

The Board notes that under 38 C.F.R. § 3.159(c)(4), in a 
claim for disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  A medical examination or medical opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but:  (A) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (B) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a disease or symptoms of a disease listed in § 3.309, 
§ 3.313, § 3.316, and § 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  However, in the present case an examination is 
required since the evidence of record indicates that the 
claimed disabilities may be related to military service.

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
Veteran and request that he furnish the 
names, addresses, and dates of treatment 
of all medical providers from whom he has 
received treatment for his knee 
disabilities.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the Veteran not already on 
file.  

2.  The RO or AMC should schedule the 
Veteran for a VA orthopedic examination to 
determine their possible relationship to 
active service.  The Veteran's claims file 
must be reviewed by the examiner.  All 
indicated tests should be performed and 
all findings should be reported in detail.  
The examiner should provide an opinion as 
to whether it is at least as likely as not 
(a 50 percent or more probability) that 
the right and left knee disabilities had 
their onset in service or are otherwise 
related to service.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.  

3.  Finally, the RO or the AMC should 
readjudicate the Veteran's claims for 
service connection for right and left knee 
degenerative arthritis.  If any benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, he should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to 
the Board for further appellate action, if 
otherwise in order.  By this remand, the 
Board intimates no opinion as to any final 
outcome warranted.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


